Citation Nr: 1125357	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to an initial, compensable disability rating for service-connected left elbow bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

As discussed below, the issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record raises a reasonable doubt as to whether the Veteran's current left knee disability is due to an event or injury in active military service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current right ankle disability is due to any event or injury incurred during active military service; nor may degenerative joint disease be presumed to have been incurred therein.  

3.  The most competent, credible, and probative evidence of record reflects that the Veteran's service-connected left elbow bursitis is manifested by subjective complaints of occasional left elbow pain that increases in severity in the cold and with activity.  The objective evidence shows periarticular thickening without tenderness or swelling around the elbow.  The Veteran was able to demonstrate better than normal range of motion from zero to 160 degrees, with better than normal pronation and supination to 90 degrees.  There is a well-healed scar on the lateral aspect of the Veteran's elbow, which measures 4 centimeters.  

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board concludes that his current left knee disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  A right ankle disability was not incurred in or aggravated by service, nor may degenerative joint disease be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The schedular criteria for an initial, compensable rating for service-connected left elbow bursitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted for disabilities involving his right ankle and bilateral (left and right) knees because he incurred injuries to these joints during military service.  Specifically, the Veteran has asserted that, while he was stationed at Fort Sam Houston, he was a member of Special Services and played basketball for the base team for two years.  He has asserted that the rigors of training and conditioning affected various parts of his body, including his knees and ankles, and that he went to sick call to have his knees checked.  

While the Veteran has specifically asserted that he suffered injuries to his right ankle and left knee during service, he has also asserted that his left knee disability caused, contributed to, or aggravated his right knee injury.  

The service treatment records (STRs) reflect that, at the Veteran's entrance examination in July 1969, he reported having a trick or locked knee.  In this regard, the examining physician noted that the Veteran suffered an injury to his left knee in high school, which resulted in occasional popping but no locking or giving way.  However, physical examination revealed that the left knee was stable and that his lower extremities were normal.  Therefore, the Board finds that a left knee disability was not noted on examination at service entry and, thus, the Veteran's left knee is presumed to have been in sound condition at entrance into service.  See 38 C.F.R. § 3.304(b).  

In June 1970, the Veteran sought treatment for fluid over his knees, at which time X-rays and objective examination revealed an effusion on his left knee.  At that time, the Veteran also reported having sprained his right ankle five days prior, which was manifested by swelling.  However, X-rays of the right ankle revealed soft tissue changes that were consistent with a previous injury, without evidence of a recent fracture.  

The STRs show that the Veteran sought treatment for a left ankle injury in November 1970; however, the STRs do not contain any additional complaints or treatment related to his right ankle or bilateral knees.  At the Veteran's April 1971 separation examination, he reported having a trick or locked knee and foot trouble, including specifically a broken left ankle.  However, physical examination revealed normal lower extremities and the examining physician noted that the Veteran had a healed left ankle fracture.  There were no objective clinical findings related to the Veteran's bilateral knees or right ankle at separation from service.  

Nevertheless, the Veteran has asserted that he underwent surgery on his left knee in November 1975, approximately four years after he was separated from service.  The Veteran attempted to obtain the treatment records that documented his left knee surgery; however, he was told that, because of the amount of time that has passed, records of such treatment would be difficult to provide.  See December 2007 statement from the Veteran.  

The post-service evidence documents treatment the Veteran received for various disabilities and conditions beginning in 1993; however, the post-service evidence does not contain any complaints or findings related to a right ankle disability or problem.  The post-service evidence does not show any complaints or treatment for knee problems until 2002, at which time the Veteran was diagnosed with degenerative joint disease (DJD) of the knees, not the residuals of a prior injury.  The Veteran did not lodge any specific complaint related to his knees at that time; nor did clinical evaluation render any particular findings related to his knees.  Nevertheless, the examining physician, Dr. C.K. reported an assessment related to several conditions, including DJD of the knees.  

The post-service evidence dated subsequent to 2002 reflects that the Veteran has continued to complain of bilateral knee pain, which he has reported has been a chronic problem and persisted for several years.  In 2007, the Veteran reported that he previously played basketball and that his knee problems have been getting progressively worse over the last five to six years.  The Veteran's diagnosis of DJD has been continued, as X-rays of his knees have confirmed degenerative changes bilaterally.  See VA outpatient treatment records dated December 2006 and July 2007.  

At a VA examination conducted in December 2006, the Veteran reported having a history of torn cartilage in his left knee during service in 1969, which required surgical treatment and physiotherapy.  He reported that he was "okay" following physiotherapy but that he began to have recurrent knee pain in 1996 while working for Lockheed Martin, although he did not report whether the knee pain in 1996 involved his right knee, left knee, or both.  The examiner noted that private X-rays of the Veteran's knees revealed severe degenerative changes bilaterally and that it has been recommended that the Veteran undergo a total knee replacement of both knees.  After examining the Veteran, the VA examiner rendered a diagnosis of DJD of the left knee, with status post repair in 1969, continued knee pain, and moderate disability, which the examiner noted was a service-connected problem.  

As to the right knee, the VA examiner diagnosed DJD dating to 1996 but he stated that this severe disability is not secondary to the left knee and is not a service-connected problem.  

With respect to the Veteran's right ankle disability, he reported having complaints of pain in the right ankle for five years, which he also reported was secondary to the difficulty with his right knee.  After clinical evaluation, the diagnosis was DJD of the right ankle with progression dating to 2001.  However, the VA examiner opined that the Veteran's right ankle disability is not secondary to his right knee and is not a service-connected problem.  

The Veteran was afforded a second VA examination in September 2007, at which time he reported having problems with chronic, intermittent bilateral knee pain while on active duty.  He reported having a bilateral knee effusion in June 1970 and having both knees aspirated.  He also reported that the frequency and intensity of the bilateral knee pain has progressed over the years.  As to his right ankle, the Veteran reported that he sprained his right ankle while playing basketball during service and that, over the past year or so, he has daily mechanical right ankle pain.  

After examining the Veteran, the September 2007 VA examiner diagnosed him with bilateral knee DJD and right ankle status post medial malleolus fracture.  However, the examiner opined that it is less likely that the Veteran's right ankle and bilateral knee conditions are related to the episodes of treatment documented in the Veteran's service treatment records.  In making this determination, the VA examiner noted that no knee or ankle conditions were documented as being present at the time of discharge.  

Based on the foregoing, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's current left knee disability was incurred during service.  However, the Board also finds that the preponderance of the evidence is against the grant of service connection for a right ankle disability.  The Veteran's claim of service connection for a right knee disability is discussed in the Remand portion of this decision.  

As to the Veteran's current left knee disability, the Board notes that, while the September 2007 VA examiner opined that it is less likely that the Veteran's left knee disability is related to the episodes of treatment documented in the claims file, the Board, nonetheless, finds that the other evidence of record raises a reasonable doubt as to whether the current left knee disability was incurred during service.  

At the outset, the Board finds that there is competent evidence showing that the Veteran sought treatment for a left knee problem during service.  While a left knee problem was not noted on his separation examination in July 1971, the Veteran reported having a trick or locked knee at his separation examination, which suggests that he may have been having continued left knee problems at separation.  In addition, the Board finds probative that the Veteran has asserted having left knee surgery in November 1975, approximately four years after service, which also suggests that he continued having left knee problems following service.  In this regard, the Board finds that the lack of contemporaneous medical records documenting the November 1975 left knee surgery does not render the Veteran's assertion of such treatment incredible.  Instead, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's statement regarding left knee surgery in November 1975 is, at a minimum, competent lay evidence of continued left knee problems following service, which is evidence supporting his claim.  

In addition to the foregoing, the Board notes that there is medical evidence of record which relates the Veteran's current left knee disability to his military service.  As noted, the physician who conducted the December 2006 VA examination stated that the Veteran's left knee DJD was a "service-connected problem," after noting that he had continued left knee pain following repair in 1969.  The December 2006 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner also provided a rationale in support of his opinion, which is consistent with the evidence of record.  

In this context, the Board notes there is no medical evidence documenting surgical treatment or repair in 1969; however, the STRs show that the Veteran had fluid on his left knee during service in 1970, and he reported (at the September 2007 VA examination) that his knee was aspirated at that time, which is consistent with his in-service knee condition, e.g., having fluid on his knee.  

The Board notes that the September 2007 VA examiner provided a negative nexus opinion regarding whether the Veteran's current left knee disability is related to service.  The September 2007 VA examination and opinion are considered competent and credible medical evidence.  However, after weighing the September 2007 VA opinion with the other evidence of record, the Board finds that the probative value of the opinion rendered by the September 2007 VA examiner is lessened and that the preponderance of the evidence raises a reasonable doubt as to whether the left knee disability is related to his military service.  

Indeed, it appears that the September 2007 VA examiner considered, or at least reviewed, the STRs showing treatment for a left knee effusion and fluid in June 1970 and the examiner correctly stated that a knee condition was not noted at the Veteran's separation examination.  However, the September 2007 VA examiner did not address the Veteran's report of having a trick or locked knee at separation from service or the Veteran's report of continued left knee problems following service, which is evidence favorable to his claim.  

Therefore, while there is negative medical evidence against the Veteran's claim, the Board notes that there is also positive evidence in support of his claim, which shows in-service treatment for a left knee effusion, competent lay evidence of continued knee problems at separation from service and following service, and competent and credible medical evidence relating the Veteran's current left knee disability to his military service.  Accordingly, the Board finds that the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current left knee disability is related to his military service and, as such doubt is resolved in favor of the Veteran, the Board finds the claim of service connection for a left knee disability may be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As to the Veteran's right ankle disability, the Board notes that the Veteran received treatment for a right ankle sprain during service.  However, X-ray evidence only showed changes consistent with a previous injury and no evidence of a recent fracture.  In addition, while the Veteran reported having foot trouble at separation from service, he also reported having a broken left ankle, which the examiner noted had healed.  The Veteran did not lodge any pertinent complaint or report regarding his right ankle at separation from service and, given his report of left ankle problems, the Board finds it likely that, had he been suffering from right ankle problems at separation, he would have reported such symptoms.  

In this context, the Board finds highly probative that the Veteran has not provided any competent lay or medical evidence showing continued right ankle problems following service.  In fact, the post-service treatment records do not contain any complaints, treatment, or findings related to a right ankle disability at any point following service, which is evidence against the Veteran's claim.  Instead, the post-service evidence shows a diagnosis of right ankle DJD in December 2006, more than 30 years after he was separated from active military service.  

In evaluating this claim, the Board finds highly probative that the medical professionals who have evaluated the Veteran do not relate his current right ankle disability to military service.  Indeed, both the December 2006 and September 2007 VA examiners determined that the current right ankle disability is not related to service after reviewing the claims file and examining the Veteran.  

The Board has considered the Veteran's statements asserting a nexus between his currently diagnosed right ankle disability and active service, and the Board notes that the Veteran is competent to offer an opinion regarding a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, degenerative joint disease is not a simple medical condition and, thus, the Veteran's statements asserting a nexus are not considered competent evidence favorable to his claim.  Such competent evidence has been provided by the medical professionals who reviewed the claims file, examined the Veteran, and rendered opinions based upon their findings and medical expertise.  Accordingly, the Board attaches greater probative value to the opinions provided by the physicians who conducted the December 2006 and September 2007 VA examinations.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a right ankle disability.  As the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  

Increased Rating Claim

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for left elbow (non-dominant) bursitis was established in March 2007, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019-5206, effective July 31, 2006.  

The Veteran has disagreed with the disability rating assigned to his service-connected left elbow disability, which is the basis of this appeal.  

As noted, the RO assigned a noncompensable disability rating under DC 5019-5206 to reflect the disability ratings under which the Veteran's service-connected left elbow disability is evaluated.  In this regard, DC 5019 provides that bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the forearm is evaluated under DCs 5206 and 5207.  Under DC 5206, limitation of flexion of the minor arm warrants a noncompensable disability rating when limited to 110 degrees; a 10 percent rating when limited to 100 degrees; 20 percent when limited to 70 or 90 degrees; 30 percent when limited to 55 degrees; and 40 percent when limited to 45 degrees.  Under DC 5207, limitation of extension of the minor arm warrants a 10 percent rating when limited to 45 or 60 degrees; 20 percent when limited to 75 or 90 degrees; 30 percent when limited to 100 degrees; and 40 percent when limited to 110 degrees.  

Plate I on the Rating Schedule reflects that normal range of motion of the elbow is from zero to 145 degrees, normal forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  

The most competent, credible, and probative evidence of record is the December 2006 VA examination, as it is the only post-service evidence of record that addresses the severity of the Veteran's disability.  At that examination, the Veteran reported having occasional left elbow pain that increases in severity in the cold and with activity.  Objective examination of the Veteran's elbow revealed periarticular thickening but no tenderness or swelling around the elbow.  The Veteran was able to demonstrate range of motion from zero to 160 degrees, with better than normal pronation and supination to 90 degrees.  The examiner noted a scar on the lateral aspect of the Veteran's elbow, which measured 4 centimeters and was well-healed.  The final impression was chronic olecranon bursitis of the left elbow.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected left elbow disability at any time during the appeal period.  In making this determination, the Board notes that the evidence of record does not show the Veteran has ever manifested symptoms which warrant a higher, compensable rating under any potentially applicable diagnostic code.  Indeed, a compensable rating is not warranted under DC 5019/5206 or 5019/5207 because the evidence does not show the Veteran has ever demonstrated limited flexion or extension which warrants a compensable rating.  In fact, the evidence shows that the Veteran is able to demonstrate better than normal motion in flexion, pronation, and supination, and there is no evidence showing that his range of motion is additionally limited by pain, fatigue, or any other related symptomatology.  

In this context, the Board also finds that a compensable disability rating is not warranted under DC 5208 because, as noted, there is no evidence showing limited flexion to 100 degrees and limited extension to 45 degrees.  The Board also finds that, given the evidence of better than normal motion in supination and pronation, a compensable rating is not warranted under DC 5213, as there is no evidence of limitation of pronation or supination or loss of pronation or supination due to bone fusion.  

Likewise, because the evidence shows the Veteran is able to demonstrate movement in all planes of excursion, the Board finds there is no evidence that the Veteran experiences ankylosis in his left elbow and, thus, a compensable rating is not warranted under DC 5205.  

The Board also finds that DCs 5209, 5210, 5211, and 5212 are not for application in this case because the evidence does not show symptoms of a flail joint impairment due to joint fracture, nonunion of the radius and ulna with a flail false joint, or impairment of the radius or ulna.  Therefore, DCs 5209, 5210, 5211, and 5212 do not assist the Veteran in obtaining a higher, compensable rating for his service-connected left elbow disability.  

The Board has considered whether the Veteran may be assigned a separate compensable rating for the scar on his left elbow.  However, as noted, the evidence shows that the scar is well-healed and measures only 4 centimeters.  The evidence does not reflect that the scar causes disfigurement of the head, face, or neck, that the scar is deep (associated with underlying soft tissue damage) or causes limited motion and exceeds 6 square inches, that the scar covers an area of 144 square inches or more, that there is frequent loss of skin over the scar, that the scar is painful on examination, or that the scar has resulted in limitation of function of the left elbow which warrants a compensable rating under DCs 5206 and 5207.  

In sum, the Board finds that the disability rating currently assigned to the Veteran's service-connected left elbow disability adequately reflects the clinically established impairment experienced by the Veteran.  He has not asserted that his service-connected left elbow disability has increased in severity since the December 2006 VA examination and there is no lay or medical evidence showing that his disability is more disabling as reflected by the evidence of record.  Therefore, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for service-connected left elbow bursitis and the benefit-of-the-doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the service connection claims on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

With respect to the increased rating claim on appeal, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Therefore, because the notice that was provided in October 2006, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and post-service treatment records dated from 1993 to 2007.  The Veteran was also afforded VA examinations in December 2006 and September 2007.  In evaluating this claim, the Board finds significant that it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, as neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left knee disability is granted.  

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to a compensable disability rating for service-connected left elbow bursitis is denied.  


REMAND

As noted above, the Veteran has asserted that his current right knee disability is related to the training and conditioning in which he participated during military service, including while playing basketball for the base team.  The STRs, including the July 1971 separation examination, do not contain any complaints, treatment, or findings related to a right knee disability incurred during service.  In addition, there is no evidence showing continued right knee problems following service, and the medical opinions of record do not relate the current right knee disability to service.  

However, in addition to his assertions of service incurrence, the Veteran has also claimed that his current right knee disability is secondary to his left knee disability, for which service connection has been granted.  Despite the Veteran's assertion of secondary service connection, the medical opinions of record do not adequately address whether the Veteran's current right knee disability is proximately due to, the result of, or aggravated by his, now, service-connected left knee disability.  The December 2006 VA examiner opined that the Veteran's right knee disability is not secondary to his left knee disability; however, he did not provide a rationale in support of his opinion, which renders his opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the Board finds a remand is necessary in order to obtain a medical opinion that addresses the likelihood that the Veteran's current right knee disability is secondary to his service-connected left knee disability and is supported by a complete rationale.  

Accordingly, the case is REMANDED for the following action:

1. Request that the physician who conducted the December 2006 VA examination review the claims file and provide an addendum to his previous report.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current right knee disability is proximately due to, the result of, or aggravated by his, now, service-connected left knee disability.

b. Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c. A rationale must be provided for any opinion offered.  

d. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should, then, be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


